internal_revenue_service number release date index number ------------------------------------------ ------------------------------- ----------------------------------- --------------------------------------- ty ------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc intl b06 plr-121681-18 date date ------------------------------------------ -------------------------------- taxpayer shareholder accounting firm ---------------------------------------- date date year ----------------------- ------------------------ ------- dear -------------- this responds to correspondence dated date requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year additional information was submitted in a letter dated date the ruling contained in this letter is based upon information and representations submitted by taxpayer and accounting firm and accompanied by affidavits and penalties of perjury statements executed by appropriate parties this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification on examination plr-121681-18 facts taxpayer is a domestic_corporation wholly owned by shareholder taxpayer was formed on date to operate as an interest charge domestic_international_sales_corporation ic-disc taxpayer was formed to sell export_property of shareholder internationally on a commission basis shareholder consulted accounting firm for advice and assistance with arranging for taxpayer to qualify as an ic-disc including preparation of form 4876-a accounting firm prepared form 4876-a and taxpayer avers that form 4876-a was executed and mailed to the service on or around date it is unclear why the service did not receive the mailing accounting firm prepared and taxpayer timely filed its form 1120-ic-disc interest charge domestic_international_sales_corporation return for year taxpayer was subsequently notified by the service that the year ic-disc return was not eligible for filing because of the lack of an approved form 4876-a on file for taxpayer since its incorporation taxpayer has conducted business and complied with all relevant rules and procedures consistent with its understanding that it was an ic-disc accounting firm submitted this request for relief on behalf of taxpayer under sec_301_9100-3 for an extension of time to file form 4876-a for year taxpayer’s first taxable_year law and analysis sec_992 of the sec_1 provides that an election by a corporation to be treated as a disc2 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that the election shall be made in the manner prescribed by the secretary and shall be valid only if all persons who are shareholders in such corporation on the first day of the first taxable_year for which such election is effective consent to the election sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year unless specified otherwise all section references are references to the internal_revenue_code_of_1986 as amended as used in this letter the terms ic-disc and disc have the same meaning plr-121681-18 sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government the ic-disc election described in sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 taxpayer should attach a copy of this ruling letter to its form 4876-a and federal_income_tax return for the taxable years to which this ruling letter applies this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-121681-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________________ christopher j bello chief branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc
